Case: 13-10093   Date Filed: 09/05/2013   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                    ___________________________

                            No. 13-10093
                        Non-Argument Calendar
                    ___________________________

                     Docket No. 7:11-cv-00144-HL


THEODORE WILLIAMS,

                                                            Plaintiff-Appellant,

                                  versus

CLEAVER-BROOKS, INC.,

                                                          Defendant-Appellee.


                   ______________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                 _______________________________

                            (September 5, 2013)



Before TJOFLAT, PRYOR, and EDMONDSON, Circuit Judges.
                Case: 13-10093        Date Filed: 09/05/2013      Page: 2 of 3


PER CURIAM:


       Theodore Williams appeals from the district court’s grant of summary

judgment in favor of his employer, Cleaver-Brooks, on his race discrimination and

retaliation claims, which were both brought under Title VII and 42 U.S.C. § 1981.

       The case relied mainly on a cat’s paw theory: that plaintiff’s supervisor

manipulated the ultimate decision maker. The district court properly granted

summary judgment on Williams’s race discrimination claim because he failed to

show either direct evidence of intentional discrimination or a convincing mosaic of

circumstantial evidence that would allow a jury to infer discrimination. The

evidence in this case was insufficient to allow a finding that the decision maker

was not really independent, but was just a cat’s paw. For background, see

Crawford v. Carroll, 529 F.3d 961, 979 n.21 (11th Cir. 2008) (history of decision

maker acting contrary to subordinate recommendations).

       On Williams’s retaliation claim, we will assume the district court erred in

partially disregarding Williams’s affidavit under the sham affidavit theory. * Even

upon consideration of this affidavit, Williams failed to establish a retaliation claim

because Cleaver-Brooks provided a legitimate, non-retaliatory reason (acts the

employer saw as policy violations) for his termination, which Williams failed to

*
  This Court “may affirm the district court’s judgment on any ground that appears in the record,
whether or not that ground was relied upon or even considered by the [district court].” Thomas
v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)
                                                2
               Case: 13-10093     Date Filed: 09/05/2013    Page: 3 of 3


rebut. See Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008)

(burden is on plaintiff to show that the employer’s proffered reasons were pretext

for prohibited, retaliatory conduct).

      “An employer may fire an employee for a good reason, a bad reason, a

reason based on erroneous facts, or for no reason at all, as long as its action is not

for a discriminatory reason.” Silvera v. Orange Cnty. Sch. Bd., 244 F.3d 1253,

1262 (11th Cir. 2001).

      AFFIRMED.




                                           3